        Case 1:21-cv-04379-ER Document 15 Filed 09/03/21 Page 1 of 1


                                           Granted. The pre-motion conference is hereby adjourned to
                                           October 5, 2021 at 4:00 p.m. The parties are directed to dial
                                           (877) 411-9748 at that time and enter access code 3029857,
                                           followed by the pound (#) sign. The Clerk of Court is
Leni D. Battaglia                          respectfully directed to terminate the motion. Doc. 13.
Partner
+1.212.309.7177
leni.battaglia@morganlewis.com             So ordered.

VIA ECF

September 2, 2021                                        9/3/2021

The Honorable Edgardo Ramos, U.S.D.J.
United States District Court, Southern District of New York
40 Foley Square, Courtroom 619
New York, New York 10007

Re:      Jun Young Lim v. Radish Media, Inc. an Seung-Yoon Lee, Case No. 21-CV-04379 (ER)
Dear Judge Ramos,
We represent Defendants Radish Media, Inc. and Seung-Yoon Lee (“Defendants”) in the above
referenced action. Pursuant to Rule 1(E) of Your Honor’s Individual Practices, we write to request
an adjournment of the telephonic pre-motion conference scheduled by the Court for September 8,
2021 at 9:30 a.m. (Dkt. No. 10).
Defendants’ counsel requests a brief adjournment due to the upcoming Labor Day and Rosh
Hashanah holidays. No previous adjournments of this conference have been requested, and this
adjournment does not affect any other scheduled dates. Plaintiff’s counsel consents to this request,
and the parties have conferred regarding their availability. The parties propose the conference be
rescheduled for one of the following dates and times, subject to the Court’s availability:
         •         September 13th, 2021 between 9:00 a.m. and 5:00 p.m.; or
         •         September 14th, 2021 between 9:00 a.m. and 1:45 p.m. or between 3:15 p.m. and
                   5:00 p.m.
We thank the Court in advance for its consideration of this request.
Sincerely,

/s/ Leni D. Battaglia
Leni D. Battaglia


cc: Counsel of Record (by ECF)




                                                   Morgan, Lewis & Bockius    LLP

                                                   101 Park Avenue
                                                   New York, NY 10178-0060           +1.212.309.6000
                                                   United States                     +1.212.309.6001
